DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "within specimen tube" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to recite, “within the specimen tube. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al. (US 2015/0132841) in view of Clark et al. (US 2006/0226113).

Sampson teaches an article of manufacture providing a reusable specimen transport tube rack cap, the 5reusable specimen transport tube rack cap comprises: 
a top surface (fig. 18, ref. 22) connecting a plurality of specimen tube caps in a row (see fig. 18 which shows cap top surface connecting a plurality of tube caps together); 
a bottom surface (fig. 18, structures 32 which are circularly in fashion and conform around each specimen tube; the structure 32 has an inner wall and an outer wall both are circular) having a circular inner wall and a circular outer wall creating a specimen retention ridges defining a cap for each specimen tube (the structures 32 create a retention ridge that grips each specimen tube when in a closed state); and 
an access hole (fig. 18, ref. 26 having an opening/aperture or slit) defined by the inner 10wall and the outer wall that provides access for a pipette into a specimen tube (the slit 24 is between the inner wall and the outer wall 24);
wherein the inner wall is diametrically smaller than the outer wall; and 
the access hole is position above the specimen tube (84). 
Sampson does not teach the access hole is positioned within the specimen tube.
Clark teaches a stopper assembly (fig. 5, 6 ref. 40) that is placed on and into the specimen tube 34.  The stopper assembly has an outer wall (at outer wall that sits ontop the wall 34 of the specimen tube), an inner wall (structure 42 which extends to the access hold at the center) having an access hole at the center which is positioned within the specimen tube as seen in fig. 6.  Clark states this configuration having a shoulder portion 52 acts as a seal between the cap 38 and the specimen tube 34 when closure 36 is used to close vial 34.  This provides a good seal between the specimen tube and the cap 38 places the aperture below the upper wall of the specimen tube.  Therefore it would have been obvious to one having an ordinary skill in the art to modify Sampson to provide a shoulder outer wall that provides a seal between the cap and the specimen tube in order to provide a proper seal would therefore place the access hold within the specimen tube as taught by Sampson (fig. 6).
Regarding claim 3, the reusable specimen transport tube rack cap according to claim 1, wherein the reusable specimen transport tube rack cap is autoclavable.  This claim is directed to a product by process limitation which does not further structurally limit the parent claim.  
Regarding claim 4, the reusable specimen transport tube rack cap according to claim 3, wherein the reusable 20specimen transport tube rack cap is reusable.  This claim is directed to a product by process limitation which does not further structurally limit the parent claim.  The prior art is structurally capable of be reused.
Regarding claim 5. The reusable specimen transport tube rack cap according to claim 4, wherein the reusable specimen transport tube rack cap is made of a material comprising one of the following: ceramics, metal, and plastic.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al. (US 2015/0132841) in view of Clark et al. (US 2006/0226113) and in further view of Ebara (US 5,246,434).
Sampson in view of Clark teaches a sample cap assembly as disclosed above.
Sampson in view of Clark does not teach the specimen retention ridges having a depth between 3 mm and 6 mm to engage a top surface of each specimen tube.
Ebara teaches a blood collecting tube that is provided with a cap.  The cap has an annular skirt portion 22 with a length of 2 to 5 mm so it engages with a portion of the collecting tube to provide a proper seal. 
It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Sampson in view of Clark to provide a retention ridge having a measurement of between 3mm and 6mm to engage the top surface of the specimen tube.  It is well known that specimen tubes come in various sizes and one through routine experimentation would have found a measurement of between 3mm and 6mm for the retention ridge for an associated container.  

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797